Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2018

                                      No. 04-17-00847-CV

                          IN THE INTEREST OF S.E.S., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02682
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        On November 27, 2017, the trial court signed an order terminating Appellant’s rights to
her children. On December 18, 2017, Appellant filed a notice of accelerated appeal. See TEX. R.
APP. P. 26.1(b). The reporter’s record was due on December 28, 2017. See id. R. 35.1(b).
        On January 5, 2018, court reporter Angelita Rangel Jimenez filed a notification of late
reporter’s record. She indicated she was on vacation over the holidays, she needs more time to
prepare the record, and she expects to file the record on January 10, 2018.
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by January 10, 2018. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)). Any further requests for
extension of time to file the reporter’s record will be disfavored.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court